 Case 8:19-cv-00997-TPB-CPT Document 34 Filed 07/07/20 Page 1 of 2 PageID 142



                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION


JACQUELYN THOMPSON,

       Plaintiff,

v.                                                   Case No. 8:19-cv-997-T-60CPT

G4S SECURE SOLUTIONS (USA) INC.,

      Defendant.
______________________________________/

              ORDER ADOPTING REPORT AND RECOMMENDATION

       This matter is before the Court on consideration of the report and recommendation

of Christopher P. Tuite, United States Magistrate Judge, entered on June 24, 2020. (Doc.

33). Judge Tuite recommends that the “Renewed Joint Motion to Approve Settlement

Agreement” (Doc. 32) be granted.

       After conducting a careful and complete review of the findings and

recommendations, a district judge may accept, reject, or modify the magistrate judge’s

report and recommendation. 28 U.S.C. § 636(b)(1); Williams v. Wainwright, 681 F.2d 732

(11th Cir. 1982). In the absence of specific objections, there is no requirement that a

district judge review factual findings de novo, Garvey v. Vaughn, 993 F.2d 776, 779 n.9

(11th Cir. 1993), and the court may accept, reject, or modify, in whole or in part, the

findings and recommendations. 28 U.S.C. § 636(b)(1)(C). The district judge reviews legal

conclusions de novo, even in the absence of an objection. See Cooper-Houston v. S. Ry.

Co., 37 F.3d 603, 604 (11th Cir. 1994); Castro Bobadilla v. Reno, 826 F. Supp. 1428, 1431-

32 (S.D. Fla. 1993), aff’d, 28 F.3d 116 (11th Cir. 1994) (table).

       Upon due consideration of the record, including Judge Tuite’s report and
 Case 8:19-cv-00997-TPB-CPT Document 34 Filed 07/07/20 Page 2 of 2 PageID 143



recommendation, the Court adopts the report and recommendation and grants the motion

to approve settlement. The Court specifically finds that the proposed settlement

agreement is a fair and reasonable resolution of the parties’ bona fide disputes regarding

Plaintiff’s FLSA claims. See Lynn's Food Stores, Inc. v. United States, 679 F.2d 1350,

1354 (11th Cir. 1982).

        Accordingly, it is

        ORDERED, ADJUDGED, and DECREED:

        (1)    Judge Tuite’s report and recommendation (Doc. 33) is AFFIRMED

               and ADOPTED and INCORPORATED BY REFERENCE into this Order

               for all purposes, including appellate review.

        (2)    The “Renewed Joint Motion to Approve Settlement Agreement” (Doc. 32)

               is hereby GRANTED.

        (3)    The proposed settlement (Doc. 32-1) is APPROVED as a fair and reasonable

               resolution of the parties’ bona fide disputes regarding Plaintiff’s FLSA

               claims.

        (3)    Pursuant to the settlement, this action is DISMISSED WITH

               PREJUDICE.

        (4)    The Clerk is directed to terminate any pending motions and deadlines, and

               thereafter close this case.

        DONE and ORDERED in Chambers, in Tampa, Florida, this 7th day of July,

2020.




                                             Page 2 of 2
